DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9-17-20 has been entered.
 Applicant’s remarks and Application Data Sheet filed on 9-17-20 have been entered.  Claims 1-9, 27-29 and 32-38 are pending.  Claims 1-9 and 27-29 are under consideration.

Telephonic Communication
Examiner tried to communicate with Applicant’s representative Priya Subramony via telephone number: 760-603-3386, however, this phone number is always busy.  Examiner left a message to Priya Subramony at the telephone number: 512-266-0524 on 1-13-21.  However, no response has been received.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “(a) contacting in a first reaction mixture a plurality of transposase, a plurality of polynucleotides comprising the first transposon end sequence and a plurality of polynucleotides comprising the second transposon end sequence, (b) forming at least a first transpososome complex comprising one or more transposase, the first transposon end sequence and the second transposon end sequence” in lines 3-7 of claim 9 is vague and renders the claim indefinite.  Transposon end sequence apparently is a very short sequence, for example, the inverted tandem repeats (TIR) of DNA transposon.  A polynucleotide is a very long nucleotide sequence and it is unclear whether the polynucleotide comprises numerous copies of the transposon end sequence or only on transposon end sequence.  It is also unclear whether the transpososome complex contains only one first transposon end sequence and one second transposon end sequence or the transpososome complex contains several copies of first transposon end sequence and several copies of second transposon end sequence.  Similarly, it is unclear whether the transpososome complex contains only one third transposon end sequence and one fourth transposon end sequence or the transpososome complex contains several copies of third transposon end sequence and several copies of fourth transposon end sequence.  

Conclusion
Claim 9 is rejected.  Claims 1-8 and 27-29 are in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632